PER CURIAM.
Ronald Sawczak appeals from a judgment of conviction on two counts of capital sexual battery and six counts of indecent assault. We affirm in all respects and write only to address appellant’s point on appeal that the trial court erred in precluding his cross-examination of a detective concerning exculpatory statements appellant made during an interview at the police station.
At trial, appellant sought to introduce a statement he made to Detective Carol Dansky denying all allegations made against him by the child victim. The statement was made five months after the charged crimes were allegedly committed. We conclude that the trial court did not err in precluding appellant from cross-examining the detective about these exculpatory statements. See Cotton v. State, 763 So.2d 437 (Fla. 4th DCA 2000)(en banc).
AFFIRMED.
FARMER, GROSS and TAYLOR, JJ., concur.